 


110 HR 6313 IH: To amend the Safe Drinking Water Act to reauthorize the technical assistance to small public water systems.
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6313 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2008 
Mr. Etheridge introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Safe Drinking Water Act to reauthorize the technical assistance to small public water systems. 
 
 
1.FindingsThe Congress finds that: 
(1)The 1996 Amendments to the Safe Drinking Water Act (Public Law 104–182, 42 U.S.C. 300j–1) authorized technical assistance for small and rural communities to assist them with compliance with rules and regulations promulgated under the Safe Drinking Water Act. Technical assistance and compliance training ensures that Federal regulations don't overwhelm small and rural communities’ resources. It also allows small communities lacking technical resources access to assistance necessary to improve and protect their water resources.  
(2)Under this authorization locally supported technical assistance initiatives have been operating nationwide for the past three decades and have been the main source of compliance and assistance for small and rural communities to meet Federal standards. Without these initiatives, effective implementation of the Safe Drinking Water Act and Clean Water Act in rural areas would be nearly impossible.  
(3)Across the States over 90 percent of the community water systems serve a population less than 10,000. Small communities have the greatest difficulty providing safe, affordable public drinking water and wastewater services due to limited economies of scale and less technical expertise.  
(4)In addition, extending the Safe Drinking Water Act’s authorization, this legislation would require that the Environmental Protection Agency prioritize technical assistance funding to organizations that have the most support of each State’s local communities. Having the local support is the fundamental key to making the Federal funding (the Federal assistance initiatives) work in small and rural communities. This will ensure that any funding used for technical assistance initiatives will work best and result in the most benefit to each State’s local small and rural communities.  
(5)In addition to being the main source of compliance assistance, rural water technical assistance has been the main source of assistance in emergency response in small and rural communities. Rural water technicians were the lead assistance in Greensburg, Kansas, in restoring the drinking water and sanitary sewer service to that tornado-stricken small community (by providing water to the temporary hospital, housing units, and the community in time). This was also the case in the response to the hurricanes in the Gulf Coast where the hundreds of small and rural communities relied on assistance from the local and surrounding State rural water associations for immediate assistance in restoring drinking water and sanitation service.  
2.Funding prioritiesSection 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended as follows: 
(1)In the fifth sentence by striking 15,000,000 and inserting 20,000,000 and by striking 1997 through 2003 and inserting 2009 through 2013.  
(2)By inserting (1) after (e) Technical Assistance.— and by adding the following new paragraph at the end thereof: 
 
(2)The Administrator may provide technical assistance, under this subsection, to organizations providing on-site technical assistance, circuit-rider technical assistance programs, on-site and regional training, assistance with implementing source water protection plans, and assistance with implementation monitoring plans, rules, regulations, and water security enhancements. To assure technical assistance funding under this subsection is used in a manner most beneficial to small communities in each State, the Administrator shall give preference to nonprofit organizations that, as determined by the Administrator, are qualified, effective, and have the most support (or a majority of support) from small water systems in the States. .  
 
